UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6562


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

RECARDO DOMICEKE BLAKNEY,

                Defendant ─ Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00584-RBH-1; 4:11-cv-70024-RBH)


Submitted:   August 25, 2011            Decided:      September 16, 2011


Before WYNN and    DIAZ,    Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Recardo Domiceke Blakney, Appellant Pro Se.               Arthur Bradley
Parham, Assistant United States Attorney,               Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Recardo Domiceke Blakney seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The       order    is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)            (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this       standard        by     demonstrating         that

reasonable       jurists      would       find     that    the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on    procedural          grounds,       the       prisoner     must

demonstrate      both    that       the    dispositive         procedural      ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the    record       and   conclude     that

Blakney has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense         with        oral         argument         because           the      facts




                                             2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional.



                                                        DISMISSED




                                3